     Case 2:20-cv-00602-TLN-DMC Document 25 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALLEN DOIEL,                              No. 2:20-CV-0602-TLN-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action. Pending

18   before the Court is Plaintiff’s motion, ECF No. 24, for summary judgment. Plaintiff’s motion is

19   premature and should be denied, without prejudice, for this reason.

20                  This case was originally filed in the United States District Court for the Northern

21   District of Texas, Fort Worth Division. On March 17, 2020, that court severed Plaintiff’s claims

22   and transferred his claim under the Federal Tort Claims Act against the United States of America

23   and his claim under the Eighth Amendment against Dr. Alfred to this Court. Other claims were

24   transferred to the Abeline Division of the Northern District of Texas. To date, Defendants have

25   not been served or answered the complaint, no schedule has been issued, and no discovery has

26   occurred. Given that Defendants have no opportunity to respond to Plaintiff’s motion, the Court

27   finds that it would be premature to consider it.

28   ///
                                                        1
     Case 2:20-cv-00602-TLN-DMC Document 25 Filed 04/13/21 Page 2 of 2


 1                  Based on the foregoing, the undersigned recommends that Plaintiff’s motion for

 2   summary judgment, ECF No. 24, be denied as premature and without prejudice to renewal

 3   following the close of discovery in this case.

 4                  These findings and recommendations are submitted to the United States District

 5   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 6   after being served with these findings and recommendations, any party may file written objections

 7   with the Court. Responses to objections shall be filed within 14 days after service of objections.

 8   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 9   Ylst, 951 F.2d 1153 (9th Cir. 1991).

10

11   Dated: April 13, 2021
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
